                                                                                 SO ORDERED.


                                                                                 Dated: December 2, 2020


     UST-32A, 3-03
 1

 2
                                                                                 Daniel P. Collins, Bankruptcy Judge
 3                                                                               _________________________________

 4

 5

 6

 7                                 IN THE UNITED STATES BANKRUPTCY COURT
                                               FOR THE ARIZONA
 8

 9    In re:                                                  )      CHAPTER 7
                                                              )
10    DIANA MARIE LANE                                        )      CASE NO. 3:19-BK-04900-DPC
                                                              )
11                                                            )
                                                              )      ORDER FOR PAYMENT OF
12                                                            )      UNCLAIMED FUNDS TO THE
                       Debtor                                 )      U.S. BANKRUPTCY COURT
13                                                            )

14

15             Upon application of the Trustee and good cause appearing,
16
               IT IS ORDERED that the Trustee pay over the amount of $*2295.83**to the Clerk of the Court pursuant
17
     to Bankruptcy Rule 3010, and §347 of the Code.
18

19                                                        SIGNED AND DATED ABOVE

20

21

22

23

24

25

26

27

28

29

30

31   Case 3:19-bk-04900-DPC               Doc 31 Filed 12/02/20 Entered 12/02/20 15:06:29                     Desc
                                          Main Document    Page 1 of 1
32
